DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–18 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0381779 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 December 2019 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the numbers, letters, and/or reference characters of FIGS. 1, 2, and 9–19 are not at least 0.32 cm (1/8 inch) in height. For example, the subscripts of FIG. 2, the letters and numbers of FIG. 9, the lowercase letters of FIGS. 10–13, the letters and numbers of FIGS. 14–15, and the lowercase letters of FIGS. 16–18 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 40 (e.g., FIG. 8).  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: GEL ELECTROLYTE COMPOSITION INCLUDING INORGANIC PARTICLES HAVING VINYL FUNCTIONAL GROUP AND METHOD OF MANUFACTURING GEL ELECTROLYTE USING SAME.

The disclosure is objected to because of the following informalities:
The following reference character(s) are not mentioned in the description: 40 (e.g., FIG. 8).
Appropriate correction is required.

The use of the term AEROSIL (e.g., [0121], [0124]–[0127)), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. The term AEROSIL is not accompanied by generic terminology. AEROSIL ® 711 is a fumed silica treated with a methacrylsilane. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "wherein the gel electrolyte includes a polymer chain including inorganic particles and an organic solvent." Claim 13, which claim 17 is directly dependent, recites the limitation "preparing a gel electrolyte composition including inorganic 
Claim 18 is directly dependent from claim 18 and includes all the limitations of claim 17. Therefore, claim 18 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 8–10, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 109755644 A, hereinafter Li).
Regarding claim 1, Li discloses a gel electrolyte composition, comprising:
inorganic particles (see silica nanoparticles, [0058]);
an initiator (see 2-hydroxy-2-methyl-1-phenyl-1-propanone, [0058]); and
at least one organic solvent (see acetone, [0058]),
wherein the inorganic particles include at least one functional group including a vinyl group on a surface thereof (see MPS, [0057]).
Regarding claim 3
wherein the inorganic particles include silica (see silica nanoparticles, [0058]).
Regarding claim 5, Li discloses all claim limitations set forth above and further discloses a gel electrolyte composition:
wherein the inorganic particles include a functional group of Chemical Formula 1 (see MPS, [0057]):
-R=CH2	[Chemical Formula 1] (see MPS, [0057])
wherein R is a C1–C8 hydrocarbon having at least one of linear, branched and cyclic forms (see MPS, [0057]).
Regarding claim 6, Li discloses all claim limitations set forth above and further discloses a gel electrolyte composition:
wherein the inorganic particles have a size of 10 nm to 30 nm (see silica nanoparticles, [0056]).
Regarding claim 8, Li discloses all claim limitations set forth above and further discloses a gel electrolyte composition:
wherein the functional group includes at least one of a methacrylate group, a styrene group, an acrylonitrile group and mixtures thereof (see MPS, [0057]).
Regarding claim 9, Li discloses all claim limitations set forth above and further discloses a gel electrolyte composition:
wherein the initiator includes a UV initiator, a thermal initiator or mixtures thereof (see 2-hydroxy-2-methyl-1-phenyl-1-propanone, [0058]).
Regarding claim 10
wherein the initiator includes 2-hydroxy-2-methylpropiophenone, 2,2-azobis(2-methylpropionitrile) or mixtures thereof (see 2-hydroxy-2-methyl-1-phenyl-1-propanone, [0058]).
Regarding claim 13, Li discloses a method of manufacturing a gel electrolyte, the method comprising:
preparing a gel electrolyte composition including inorganic particles, an initiator, and an organic solvent (see precursor solution, [0058]); and
polymerizing the gel electrolyte composition to afford a gel electrolyte (see cured, [0069]).
Regarding claim 14, Li discloses all claim limitations set forth above and further discloses a method:
wherein the polymerizing is performed by applying any one selected from among UV and heat (see ultraviolet light, [0059]).
Regarding claim 17, Li discloses all claim limitations set forth above and further discloses a method:
wherein the gel electrolyte includes a polymer chain including inorganic particles and an organic solvent (FIG. 3, [0060]).
Regarding claim 18, Li discloses all claim limitations set forth above and further discloses a method:
wherein the organic solvent included in the gel electrolyte is adsorbed to a surface of the polymer chain (FIG. 3, [0060]).

Claim(s) 1, 2, 5, 9, 12-14 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN 106898812 A, hereinafter Wu).
Regarding claim 1, Wu discloses a gel electrolyte composition, comprising:
inorganic particles (see boron oxide, [0114]);
an initiator (see TTI, [0114]); and
at least one organic solvent (see tetrahydrofuran, [0086]),
wherein the inorganic particles include at least one functional group including a vinyl group on a surface thereof (see ATMS, [0114]).
Regarding claim 2, Wu discloses all claim limitations set forth above and further discloses a gel electrolyte composition, further comprising:
a lithium salt (see lithium borate, [0114]).
Regarding claim 5, Wu discloses all claim limitations set forth above and further discloses a gel electrolyte composition:
wherein the inorganic particles include a functional group of Chemical Formula 1 (see ATMS, [0114]):
-R=CH2	[Chemical Formula 1] (see ATMS, [0114])
wherein R is a C1–C8 hydrocarbon having at least one of linear, branched and cyclic forms (see ATMS, [0114]).
Regarding claim 9, Wu discloses all claim limitations set forth above and further discloses a gel electrolyte composition:
wherein the initiator includes a UV initiator, a thermal initiator or mixtures thereof (see TTI, [0114]).
claim 12, Wu discloses all claim limitations set forth above and further discloses a gel electrolyte composition, wherein the gel electrolyte composition comprises:
5 to 20% of the inorganic particles by weight (see boron oxide, [0114]),
0.1 to 1% of the initiator by weight (see TTI, [0114]), and
79 to 94% of the organic solvent by weight (see tetrahydrofuran, [0086]).
Regarding claim 13, Wu discloses a method of manufacturing a gel electrolyte, the method comprising:
preparing a gel electrolyte composition including inorganic particles, an initiator, and an organic solvent (see precursor, [0086]); and
polymerizing the gel electrolyte composition to afford a gel electrolyte (see crosslinking, [0086]).
Regarding claim 14, Wu discloses all claim limitations set forth above and further discloses a method:
wherein the polymerizing is performed by applying any one selected from among UV and heat (see crosslinking, [0086]).
Regarding claim 17, Wu discloses all claim limitations set forth above and further discloses a method:
wherein the gel electrolyte includes a polymer chain including inorganic particles and an organic solvent (FIG. 2, [0088]).
Regarding claim 18, Wu discloses all claim limitations set forth above and further discloses a method:
wherein the organic solvent included in the gel electrolyte is adsorbed to a surface of the polymer chain (FIG. 2, [0088]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 109755644 A) as applied to claim(s) 1 above, and further in view of Yang et al. (CN 103985899 A, hereinafter Yang).
claims 4 and 7, Li discloses all claim limitations set forth above, but does not explicitly disclose a gel electrolyte composition:
wherein the inorganic particles include fumed silica; and
wherein the inorganic particles have a specific surface area of 125 m2/g to 200 m2/g.
Yang discloses a gel electrolyte composition comprising fumed silica (see A200, [0011]) having a specific surface area of 125 m2/g to 200 m2/g (see A200, [0011]) to improve the mechanical stability (see polymer film, [0016]). Li and Yang are analogous art because they are directed to gel electrolyte compositions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel electrolyte composition of Li with the inorganic particles of Yang in order to 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 109755644 A) as applied to claim(s) 1 above, and further in view of Wang et al. (CN 104088155 A, hereinafter Wang).
Regarding claim 11, Li discloses all claim limitations set forth above, but does not explicitly disclose a gel electrolyte composition:
wherein the organic solvent includes at least one of tetraethylene glycol dimethyl ether, diethylene glycol diethyl ether, dimethylacetamide and mixtures thereof.
Wang discloses a gel electrolyte composition comprising an organic solvent including at least one of tetraethylene glycol dimethyl ether, diethylene glycol diethyl ether, dimethylacetamide and mixtures thereof (see organic solvent, [0072]) to improve the safety and charge-discharge performance (see gel material, [0020]). Li and Wang are analogous art because .

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 109755644 A) as applied to claim(s) 14 above, and further in view of Guo et al. (CN 107069081 A, hereinafter Guo).
Regarding claim 15, Li discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein the polymerizing is performed for 30 minutes to 60 minutes upon UV polymerization.
Guo discloses a method of manufacturing a gel electrolyte comprising UV polymerizing for 30 minutes to 60 minutes (see irradiation time, [0038]) to simultaneously improve the ionic conductivity and mechanical properties of the gel electrolyte (see composite electrolyte, [0006]). Li and Guo are analogous art because they are directed to gel electrolyte compositions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel electrolyte composition of Li with the UV polymerization time of Guo in order to improve the ionic conductivity and mechanical properties of the gel electrolyte.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 106898812 A1) as applied to claim(s) 14 above, and further in view of Ni et al. (CN 109473609 A, hereinafter Ni).
Regarding claim 15, Wu discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein the polymerizing is performed for 2 hours to 12 hours upon heat polymerization.
Ni discloses a method of manufacturing a gel electrolyte comprising heat polymerizing for 2 hours to 12 hours (see heating, [0014]) to improve the dimensional stability of the gel electrolyte (see organic/inorganic cross-linked composite lithium ion battery separator, [0010]). Wu and Ni are analogous art because they are directed to gel electrolyte compositions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel electrolyte composition of Wu with the heat polymerization time of Ni in order to improve the dimensional stability of the gel electrolyte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725